Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting                                                 

         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
* . Claims 1-6 and 8 are provisionally rejected under the  judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 17/ 007002 and over claims 1-15 of copending Application No. 17/ 007036. Although the conflicting claims are not identical, they are not patentably distinct from each other not patentably distinct from each other because the claimed invention is fully encompassed by the claims of the copending Applications. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyao (JP Pat. 

2018103566).

          Miyao discloses in Figures 3-9 an ink cartridge comprising:

         Regarding claim 1, a housing (31) defining a liquid storage chamber (32) therein (Figure 3); 
a circuit board (64) including an electrode (65) (Figure 5); and 
a liquid supply portion (34) extending in a depth direction crossing a gravitational direction from the housing (31) and having an opening (99) facing forward in the depth direction, the liquid supply portion (34) defining therein a liquid passage (75) connecting the liquid storage chamber (32) to the opening (99) and configured to allow liquid in the liquid storage chamber (32) to flow out of the housing (31) through the opening (99) in the depth direction, wherein the housing (31) comprises: a cover (91) defining a top wall of the housing (31) in an upright posture of the liquid cartridge (30), the cover (91) being positioned upward of the liquid supply portion (34) in the upright posture of the liquid cartridge (30) (Figures 3-4); and 
a base (41) provided with the liquid supply portion (34), the base (41) having an outer surface provided with a plurality of engaging pawls (unmarked horizontal engaging pawls that is close by a number 154A) for engagement with the cover (91) , wherein the cover (91) comprises: the top wall (39) (Figures 4 and 6); 
a peripheral wall (37, 38, 40, 41) extending downward from a periphery of the top wall (39), the peripheral wall being formed with a plurality of engaging holes (unmarked horizontal engaging holes that is close by a number 154A, both unmarked horizontal engaging pawls and unmarked horizontal engaging pawls those engage with each other) each receiving a corresponding one of the plurality of engaging pawls, the plurality of engaging holes being open in a width direction perpendicular to the depth direction and the gravitational direction, the plurality of engaging holes comprising a first engaging hole and a second engaging hole spaced away from each other in the depth direction (Figures 4-6);

a first protrusion protruding (43) upward from the top wall (39) (Figure 5); and 
a second protrusion (67) protruding upward from the top wall (39) and positioned forward of the first protrusion (43) in the depth direction, the second protrusion (67) extending in the depth direction and having a front end facing forward in the depth direction, and wherein the first engaging hole is positioned foremost in the depth direction among the plurality of engaging holes, and the first engaging hole has a foremost edge in the depth direction, and wherein the front end of the second protrusion (67) is positioned further forward than the foremost edge of the first engaging hole in the depth direction (Figures 4-6). 
          Regarding claim 2, wherein the second protrusion (67) has a rear end (67B) opposite the front end in the depth direction, and the rear end (67B) of the second protrusion (67) is positioned further rearward relative to the first engaging hole in the depth direction (Figure 6). 
         Regarding claim 3, wherein the top wall (39) has: a first part extending in the depth direction; and a second part sloping (59) relative to the depth direction to extend downward and forward from the first part in the upright posture of the liquid cartridge (30), the first part and the second part defining a boundary there between, and wherein the front end of the second protrusion is positioned on the second part, and the second protrusion (67) extends across the boundary between the first part and the second part (Figure 6A). 
         Regarding claim 4, wherein the first part includes a forward region positioned forward of the circuit board (64) in the depth direction, and the forward region of the first part and the second part provide a first dimension in the depth direction, and wherein the second protrusion (67) extends in the depth direction to have a dimension that is greater than a half of the first dimension in the depth direction (Figure 6A). 
         Regarding claim 5, wherein a top surface of the second protrusion (67) has: a third part extending in the depth direction; and a fourth part extending forward from the third part in the depth direction and sloping relative to the depth direction such that the fourth upper surface 
         Regarding claim 6, wherein the peripheral wall has a first portion and a second portion extending in the depth direction and opposite each other in the width direction, and the plurality of engaging holes is formed in each of the first portion and the second portion, and wherein the engaging holes formed in the first portion are respectively positioned to overlap with the engaging holes formed in the second portion when viewed in the width direction (Figures 4-6A). 
          Regarding claim 7, wherein the first protrusion (43) is positioned rearward (41) relative to the circuit board (64) in the depth direction, and wherein the second protrusion (67) is positioned forward (40) relative to the circuit board (64) in the depth direction. 
          Regarding claim 8, wherein the housing (31) has a dimension in the depth direction that is greater than a dimension thereof in the width direction (Figure 6B). 
          Regarding claim 9, wherein the second protrusion (67) has a dimension in the depth direction that is greater than dimensions thereof in the gravitational direction and in the width direction ((Figure 6B). 
         Regarding claim 10, wherein the first protrusion (43) comprises: a first protruding portion extending in the depth direction and having a rear end facing backward in the depth direction; a second protruding portion (67) extending in the depth direction and positioned to be spaced away from the first protruding portion in the width direction, the second protruding portion (67) having a rear end facing backward in the depth direction; and a third protruding portion (151) extending in the width direction and connecting the rear end of the first protruding portion (43) to the rear end of the second protruding portion (67), and wherein the second protrusion has a dimension in the depth direction that is greater than dimensions thereof in the gravitational direction and the width direction (Figure 5). 
         Regarding claim 11, wherein the front end of the second protrusion (67) is positioned forward relative to the opening of the liquid supply portion (34) in the depth direction (Figure 4). 

          Regarding claim 13, wherein an entirety of the circuit board (64) is positioned below the imaginary plane in the upright posture of the liquid cartridge (30) (Figure 6A). 
          Regarding claim 14, wherein the upper edge of the front end of the second protrusion (67) is positioned further forward than any one of the engaging holes engaging with the engaging pawls in the depth direction (Figures 4-6A). 
           Regarding claim 15, wherein the second protrusion (67) is plate-shaped and has: a front surface (67b) extending from the top wall (39) and facing forward in the depth direction, the front end having the front surface; a main upper surface (67C) extending in the depth direction, the main upper surface facing upward in the upright posture of the liquid cartridge (30); and a sub upper surface (67D) extending from the main upper surface (67C) and sloping relative to the depth direction, the sub upper surface sloping downward and forward in the upright posture of the liquid cartridge (30), and wherein the upper edge of the front end of the second protrusion (67) is defined by the front surface and the sub upper surface (Figure 6A). 
          Regarding claim 16, wherein the peripheral wall comprises: a front wall (40) facing forward in the depth direction; a first side wall extending in the depth direction from the front wall; and a second side wall extending in the depth direction from the front wall and spaced apart from the first side wall in the width direction, wherein the front end (67B) of the second protrusion (67) is positioned to be spaced apart from the front wall (40) in the depth direction and from each of the first side wall and the second side wall in the width direction (Figure 6A). 
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2018/0272724; US Pub. 2019/0100019) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.
CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853